Exhibit 99 DIME COMMUNITY BANCSHARES REPORTS SECOND QUARTER EARNINGS Diluted Earnings Per Share of 17 Cents; Annualized Core Deposit Growth of 22% in the Quarter Brooklyn, NY – July 25, 2007 - Dime Community Bancshares, Inc. (Nasdaq: DCOM) (the "Company"), the parent company of The Dime Savings Bank of Williamsburgh (the "Bank"), today reported net income of $5.6 million, or 17 cents per diluted share, for the quarter ended June 30, 2007, compared to $9.1 million, or 26 cents per diluted share, for the quarter ended June 30, 2006 and $5.8 million, or 17 cents per diluted share, for the quarter ended March 31, 2007. Core earnings were substantially the same as reported earnings during the quarters ended June 30, 2007 and March 31, 2007, and were $8.4 million, or $0.24 per diluted share, for the quarter ended June 30, 2006. Reported earnings exceeded core earnings during the quarter ended June 30, 2006 due to a pre-tax gain of $1.1 million on the sale of mutual fund investments associated with the Company's Benefit Maintenance Plan. According to Vincent F. Palagiano, Chairman and Chief Executive Officer of the Company, “The second quarter of 2007 was in line withour expectations, with loan prepayment fee income falling within our forecasted range." Mr. Palagiano continued,"Deposit and asset growth continue, although they have come at a price of reduced margins.This accounts for the flat earnings outlook over the near term.However, we have concluded that such growth is necessary at this time, despite the narrow margins, if we are to provide a platform for the resumption of earnings growth in 2008.On a more positive note, yields on new loans continue to be above the portfolio rate, and credit quality and the credit outlook remain outstanding." Second Quarter 2007 Highlights § Real estate loan originations were $111.0 million at an average rate of 6.59%, compared to $123.3 million at an average interest rate of 6.34% during the first quarter of 2007. § Loans in the pipeline approximated $127.6 million at quarter-end, including commitments for sale to Fannie Mae of $20.5 million. § The annualized loan amortization rate was 10% compared to 11% during the previous quarter.Prepayment fee income was $934,000, compared to $1.2 million in the March 2007 quarter and $2.1 million in the June 2006 quarter. § Ending deposits increased by 5% annualized, and linked quarter average cost of deposits rose from 3.54% to 3.62%.Core deposits increased by 22% annualized. § Net interest margin was 2.27%, down from 2.33% sequentially. § The Company repurchased 819,526 shares of its common stock, compared to 425,458 shares repurchased in the March 2007 quarter.The consolidated tangible stockholders' equity ratio fell to 7.06% at June 30, 2007 from 7.24% at March 31, 2007. § Quarterly non-interest expense was flat sequentially and up 6% year-over-year. OPERATING RESULTS For the quarter ended June 30, 2007, the Company’s pre-tax income, excluding gains and losses on the sale of assets, was $8.6 million, compared to $12.6 million in the same quarter of the previous year.The $4.0 million decrease was due to a decline of $3.2 million in net interest income and an increase of $671,000 in non-interest expense experienced primarily in salary and benefits. The net interest margin contracted 52 basis points, from 2.79% during the June 2006 quarter to 2.27% during the June 2007 quarter, due mainly to an increase of 82 basis points in the average cost of deposits during the comparative period. Pre-tax income, excluding gains and losses on the sale of assets was $8.8 million during the March 2007 quarter.The $200,000 decline from the March 2007 quarter was primarily due to a decrease of $217,000 in net interest income.The decline in net interest income resulted principally from a decrease of $339,000 in prepayment fee and late charge income during the comparative period.The net interest margin remained relatively flat during the same period. Excluding the effects of prepayment fee and late charge income, net interest income would have increased $122,000 and the net interest margin would have declined 2 basis points during the quarter ended June 30, 2007 compared to the quarter ended March 31, 2007. Mr. Palagiano commented, "It now appears, barring any further significant rise in deposit interest rates, that the Bank’s net interest margin has stabilized, and that our current deposit rate offerings are priced in a way that should enable us to retain much of the new deposits we acquired so far this year." The average yield on portfolio real estate loans, excluding the effects of prepayment and late fee income, was 5.78% during the quarter ended June 30, 2007 and 5.75% during the quarter ended March 31, 2007. The interest rates on newly originated real estate loans averaged 6.59% during the second quarter of 2007, compared to a weighted average rate on loans repaid of 6.04% during the period. Non-interest income, excluding gains or losses on the sale of assets, totaled $2.2 million during the quarter ended June 30, 2007, relatively constant from the March 2007 quarter and down $212,000 from the June 2006 quarter due to declines in both retail banking and loan servicing income during the comparative period. The Company sold loans to Fannie Mae totaling $17.0 million, $21.0 million and $20.2 million, recording gains of $223,000,$253,000 and $244,000, during the quarters ended June 30, 2007, June 30, 2006 and March 31, 2007, respectively.Each of the loans sold during these periods was designated for sale upon origination.The loans sold during the quarter ended June 30, 2007 had a weighted average term to the earlier of maturity or next repricing of 11.2 years. Non-interest expense totaled $11.2 million during the quarter ended June 30, 2007, up $671,000 from the June 2006 quarter and relatively unchanged from the March 2007 quarter.The growth in non-interest expense from the June 2006 quarter resulted primarily from salary and benefit increases.Non-interest expense to average assets was 1.37% in the June 2007 quarter, compared to 1.34% for the quarter ended June 30, 2006 and 1.40% for the quarter ended March 31, 2007. The effective tax rate was 35.8% for the quarter ended June 30, 2007, 35.1% for the quarter ended June 30, 2006, and 35.9% for the quarter ended March 31, 2007.The effective tax rate is expected to approximate 36.0% for the year ending December 31, 2007. REAL ESTATE LENDING AND CREDIT QUALITY Real estate loan originations totaled $111.0 million during the quarter ended June 30, 2007. The average rate on real estate loan originations during the quarter was 6.59%, compared to 6.44% during the quarter ended June 30, 2006 and 6.34% during the quarter ended March 31, 2007. Real estate loan prepayments and amortization during the June 2007 quarter approximated 10% of the real estate loan portfolio on an annualized basis, compared to 16% during the June 2006 quarter and 11% during the March 2007 quarter. Non-performing loans were $2.9 million at June 30, 2007, representing only 0.11% of total loans, relatively unchanged from March 31, 2007. DEPOSITS As a result of ongoing promotional activities, deposits increased $26.7 million during the second quarter of 2007.Core (non-certificate) deposits increased $57.3 million, or 22% annualized.The growth in core deposits was experienced primarily in money market accounts.Certificates of deposit declined by $30.6 million. Average deposits per branch approximated $105 million at June 30, 2007, up from $92 million at June 30, 2006 and $103 million at March 31, 2007.The loan-to-deposit ratio was 126% at June 30, 2007, compared to 138% at June 30, 2006 and 126% at March 31, 2007.The increase in average deposits per branch at June 30, 2007 compared to March 31, 2007 resulted from the $26.7 million growth in deposits during the period.Core deposits comprised 51% of total deposits at June 30, 2007, up from both 47% at June 30, 2006 and 49% at March 31, 2007 (reflecting growth of $61.3 million in money markets during the quarter ended June 30, 2007). STOCKHOLDERS' EQUITY AND SHARE REPURCHASE PROGRAM The Company’s total stockholders’ equity at June 30, 2007 was $275.2 million, or 8.47% of total assets, compared to $285.2 million, or 8.64% of total assets, at March 31, 2007. The decline during the second quarter resulted from $11.0 million in treasury stock repurchases during the period. During the second quarter of 2007, the Company repurchased into treasury 819,526 shares, or 2.3%, of its common stock outstanding at March 31, 2007.As of June 30, 2007, the Company had an additional 441,626 shares remaining eligible for repurchase under its eleventh stock repurchase program, approved in December 2005.On June 21, 2007, the Company announced its Twelfth Stock Repurchase Program, which authorizes the purchase, at the discretion of management, of up to 1,787,665 shares of its common stock. After outlays for dividends paid to shareholders and share repurchases, by the end of the second quarter of 2007 the Company’s tangible stockholders' equity had declined to $226.4 million, compared to $235.8 million at March 31, 2007.The quarterly cash dividend paid in May 2007 represented a payout ratio of 82% of second quarter 2007 earnings.At June 30, 2007, tangible stockholders’ equity was 7.06% of tangible assets and the tangible book value per share was $6.42. For the quarter ended June 30, 2007, the return on average stockholders’ equity was 8.06%, the return on average tangible equity was 9.77%, and the cash return on average tangible equity was 10.58%. OUTLOOK At present, the overall yield on the Company's interest-earning assets is rising.The average yield on interest-earning assets, excluding the effects of prepayment and late fee income, rose on a linked quarter basis, from 5.65% to 5.69%.This trend appears likely to continue, as over $433 million in portfolio mortgage loans with a "below current market" weighted average coupon of 5.42% contractually reprice or mature between July 1, 2007 and December 31, 2008.During the year ending December 31, 2009, an additional $805 million in mortgage loans with a weighted average coupon of 5.40% are scheduled to reprice.These loan repricings and maturities provide a potentially significant boost to overall portfolio yields. The average cost of deposits rose slightly from 3.54% during the March 31, 2007 quarter to 3.62% during the June 2007 quarter.This trend is likely to diminish during the remainder of 2007, as inflows from promotional activity are expected to decline from the first six months of 2007, and a large portion of the promotional deposits added during the first six months of 2007 are expected to reprice below their current promotional cost. Prepayment and amortization rates, which approximated 10.4% during the first six months of 2007, are expected to remain in the 10% to 12% range during the remainder of 2007. At June 30, 2007, the real estate loan commitment pipeline approximated $127.6 million, including $20.5 million of loan commitments intended for sale to Fannie Mae.The portfolio loan pipeline had a weighted average interest rate of 6.35%. Operating expenses are expected to approximate $11.6 million in the third quarter of 2007.The Company is positioned to be opportunistic in the purchase of its own shares should conditions warrant.Based on this outlook, the Company expects third quarter 2007 earnings per diluted share to again be in the range of $0.15 to $0.17. ABOUT DIME COMMUNITY BANCSHARES Dime Community Bancshares, Inc. (Nasdaq: DCOM) (the "Company") had $3.25 billion in consolidated assets as of June 30, 2007, and is the parent company of The Dime Savings Bank of Williamsburgh (the "Bank").The Bank was founded in 1864, is headquartered in Brooklyn, New York, and currently has twenty-one branches located throughout Brooklyn, Queens, the Bronx and Nassau County, New York.More information on the Company and Bank can be found on the Bank's Internet website at www.dimewill.com. This News Release contains a number of forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act").These statements may be identified by use of words such as "anticipate," "believe," "could," "estimate," "expect," "intend," "may," "outlook," "plan," "potential," "predict," "project," "should," "will," "would" and similar terms and phrases, including references to assumptions. Forward-looking statements are based upon various assumptions and analyses made by the Company in light of management's experience and its perception of historical trends, current conditions and expected future developments, as well as other factors it believes are appropriate under the circumstances. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors (many of which are beyond the Company's control) that could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. These factors include, without limitation, the following:the timing and occurrence or non-occurrence of events may be subject to circumstances beyond the Company’s control; there may be increases in competitive pressure among financial institutions or from non-financial institutions; changes in the interest rate environment may reduce interest margins; changes in deposit flows, loan demand or real estate values may adversely affect the business of the Bank; changes in accounting principles, policies or guidelines may cause the Company’s financial condition to be perceived differently; changes in corporate and/or individual income tax laws may adversely affect the Company's financial condition or results of operations; general economic conditions, either nationally or locally in some or all areas in which the Company conducts business, or conditions in the securities markets or the banking industry may be less favorable than the Company currently anticipates; legislation or regulatory changes may adversely affect the Company’s business; technological changes may be more difficult or expensive than the Companyanticipates; success or consummation of new business initiatives may be more difficult or expensive than the Company anticipates; or litigation or other matters before regulatory agencies, whether currently existing or commencing in the future, may delay the occurrence or non-occurrence of events longer than the Company anticipates. Contact: Kenneth Ceonzo Director of Investor Relations 718-782-6200 extension 8279 DIME COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands except share amounts) June 30, 2007 December 31, (Unaudited) 2006 ASSETS: Cash and due from banks $ 52,605 $ 26,264 Investment securities held to maturity 160 235 Investment securities available for sale 25,573 29,548 Mortgage-backed securities available for sale 137,361 154,437 Federal funds sold and other short-term investments 94,650 78,752 Real Estate Loans: One-to-four family and cooperative apartment 149,467 153,847 Multifamily and underlying cooperative 1,869,261 1,855,106 Commercial real estate 703,349 666,927 Construction 34,285 23,340 Unearned discounts and net deferred loan fees 1,266 1,048 Total real estate loans 2,757,628 2,700,268 Other loans 2,620 2,205 Allowance for loan losses (15,405) (15,514) Total loans, net 2,744,843 2,686,959 Loans held for sale 250 1,200 Premises and fixed assets, net 23,471 22,886 Federal Home Loan Bank of New York capital stock 26,429 31,295 Goodwill 55,638 55,638 Other assets 89,392 86,163 TOTAL ASSETS $ 3,250,372 $ 3,173,377 LIABILITIES AND STOCKHOLDERS' EQUITY: Deposits: Checking, NOW and Super NOW $141,681 $130,734 Savings 289,408 298,522 Money Market 678,457 514,607 Sub-total 1,109,546 943,863 Certificates of deposit 1,086,190 1,064,669 Total Due to Depositors 2,195,736 2,008,532 Escrow and other deposits 56,653 46,373 Securities sold under agreements to repurchase 120,160 120,235 Federal Home Loan Bank of New York advances 461,500 571,500 Subordinated Notes Sold 25,000 25,000 Trust Preferred Notes Payable 72,165 72,165 Other liabilities 43,961 38,941 TOTAL LIABILITIES 2,975,175 2,882,746 STOCKHOLDERS' EQUITY: Common stock ($0.01 par, 125,000,000 shares authorized, 50,897,016 shares and 50,862,867 shares issued at June 30, 2007 and December 31, 2006, respectively, and 35,257,519 shares and 36,456,354 shares outstanding at June 30, 2007 and December 31, 2006, respectively) 509 509 Additional paid-in capital 207,355 206,601 Retained earnings 285,458 285,420 Unallocated common stock of Employee Stock Ownership Plan (4,280) (4,395) Unearned common stock of Recognition and Retention Plan (3,458) (3,452) Common stock held by the Benefit Maintenance Plan (7,941) (7,941) Treasury stock (15,639,497shares and 14,406,513 shares at June 30, 2007 and December 31, 2006, respectively) (195,392) (179,011) Accumulated other comprehensive loss, net (7,054) (7,100) TOTAL STOCKHOLDERS' EQUITY 275,197 290,631 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $3,250,372 $3,173,377 DIME COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars In thousands except per share amounts) For the Three MonthsEnded For the Six MonthsEnded June 30, March 31, June 30, June 30, June 30, 2007 2007 2006 2007 2006 Interest income: Loans secured by real estate $40,697 $40,250 $39,844 $80,947 $77,683 Other loans 42 45 45 87 94 Mortgage-backed securities 1,435 1,512 1,753 2,947 3,598 Investment securities 377 442 469 819 951 Federal funds sold and other short-term investments 2,793 2,469 1,522 5,262 2,678 Total interestincome 45,344 44,718 43,633 90,062 85,004 Interest expense: Depositsand escrow 19,576 18,161 13,554 37,737 25,050 Borrowed funds 8,099 8,671 9,228 16,770 18,662 Total interest expense 27,675 26,832 22,782 54,507 43,712 Net interest income 17,669 17,886 20,851 35,555 41,292 Provision for loan losses 60 60 60 120 120 Net interest income after provision for loan losses 17,609 17,826 20,791 35,435 41,172 Non-interest income: Service charges and other fees 1,282 1,355 1,457 2,637 2,954 Net gain on sales and redemptions of assets 223 244 1,317 467 2,194 Other 882 891 919 1,773 1,705 Total non-interest income 2,387 2,490 3,693 4,877 6,853 Non-interest expense: Compensation and benefits 6,198 6,450 5,804 12,648 11,672 Occupancy and equipment 1,512 1,495 1,379 3,007 2,791 Other 3,489 3,303 3,345 6,792 6,513 Total non-interest expense 11,199 11,248 10,528 22,447 20,976 Income before taxes 8,797 9,068 13,956 17,865 27,049 Income tax expense 3,152 3,251 4,896 6,403 9,581 Net Income $5,645 $5,817 $9,060 $11,462 $17,468 Earnings per Share: Basic $0.17 $0.17 $0.26 $0.33 $0.50 Diluted $0.17 $0.17 $0.26 $0.33 $0.50 Average common shares outstanding for Diluted EPS 34,123,887 34,625,905 35,202,812 34,373,520 35,287,490 DIME COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES Core Earnings and Core Cash Earnings Reconciliations (Dollars In thousands except per share amounts) Core earnings and related data are "Non-GAAP Disclosures."These disclosures present information which management considers useful to the readers of this report since they present a measure of the results of the Company's ongoing operations (exclusive of significant non-recurring items such as gains or losses on sales of investment or mortgage-backed securities) during the period. Core cash earnings and related data are also "Non-GAAP Disclosures."These disclosures present information which management considers useful to the readers of this report since they present a measure of the tangible equity generated from operations during each period presented.Tangible stockholders' equity is derived from stockholders' equity, with various adjustment items that are based upon standards of the Company's primary regulator, the Office of Thrift Supervision.Tangible stockholders' equity generation is a significant financial measure since banks are subject to regulatory requirements involving the maintenance of minimum tangible capital levels.A reconciliation between GAAP and tangible stockholders' equity can be found in the Company's audited financial statements for the year ended December 31, 2006. The following tables present a reconciliation of GAAP net income and both core earnings and core cash earnings, as well as financial performance ratios determined based upon core earnings and core cash earnings, for each of the periods presented: For the Three MonthsEnded For the Six MonthsEnded June 30, March 31, June 30, June 30, June 30, 2007 2007 2006 2007 2006 Net income as reported $ 5,645 $ 5,817 $ 9,060 $ 11,462 $ 17,468 Pre-tax net (gain) loss on sale of securities and other assets - - (1,064) - (1,542) Pre-tax income from borrowings restructuring - (43) Tax effect of adjustments - - 378 - 568 Core Earnings $ 5,645 $ 5,817 $ 8,374 $ 11,462 $ 16,451 Cash Earnings Additions : Non-cash stock benefit plan expense 466 325 358 791 725 Core Cash Earnings $ 6,111 $ 6,142 $ 8,732 $ 12,253 $ 17,176 PerformanceRatios (Based upon Core Cash Earnings) Core Cash EPS (Diluted) $ 0.18 $ 0.18 $ 0.25 $ 0.36 $ 0.49 Core Cash Return on Average Assets 0.75% 0.76% 1.11% 0.76% 1.10% Core Cash Return on Average Tangible Stockholders' Equity 10.58% 10.35% 14.46% 10.46% 14.30% DIME COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED SELECTED FINANCIAL HIGHLIGHTS (Dollars In thousands except per share amounts) For the Three MonthsEnded For the Six MonthsEnded June 30, March 31, June 30, June 30, June 30, 2007 2007 2006 2007 2006 Performance Ratios (Based upon Reported Earnings): Reported EPS (Diluted) $0.17 $0.17 $0.26 $ 0.33 $0.50 Return on Average Assets 0.69% 0.72% 1.16% 0.71% 1.12% Return on Average Stockholders' Equity 8.06% 8.12% 12.37% 8.09% 11.96% Return on Average Tangible Stockholders' Equity 9.77% 9.80% 15.00% 9.79% 14.55% Net Interest Spread 1.81% 1.86% 2.36% 1.83% 2.36% Net Interest Margin 2.27% 2.33% 2.79% 2.30% 2.77% Non-interest Expense to Average Assets 1.37% 1.40% 1.34% 1.39% 1.34% Efficiency Ratio 56.47% 55.87% 45.33% 56.17% 45.65% Effective Tax Rate 35.83% 35.85% 35.08% 35.84% 35.42% Performance Ratios (Based upon Core Earnings): Core EPS (Diluted) $ 0.17 $ 0.17 $ 0.24 $ 0.33 $ 0.47 Core Return on Average Assets 0.69% 0.72% 1.07% 0.71% 1.05% Core Return on Average Stockholders' Equity 8.06% 8.12% 11.44% 8.09% 11.27% Core Return on Average Tangible Stockholders' Equity 9.77% 9.80% 13.87% 9.79% 13.70% Book Value and Tangible Book Value Per Share: Stated Book Value Per Share $ 7.81 $ 7.91 $ 7.97 $ 7.81 $ 7.97 Tangible Book Value Per Share 6.42 6.54 6.58 6.42 6.58 Average Balance Data: Average Assets $ 3,267,736 $ 3,214,322 $ 3,134,815 $ 3,241,029 $ 3,126,816 Average Interest Earning Assets 3,117,578 3,069,158 2,992,772 3,093,368 2,979,675 Average Stockholders' Equity 280,282 286,411 292,882 283,347 292,054 Average Tangible Stockholders' Equity 231,127 237,363 241,554 234,265 240,182 Average Loans 2,752,200 2,708,758 2,658,556 2,730,479 2,643,946 Average Deposits 2,166,907 2,083,491 1,942,554 2,125,199 1,921,407 Asset Quality Summary: Net charge-offs (recoveries) ($ 1) ($ 2) $ 8 ($ 3) $ 19 Nonperforming Loans 2,937 2,878 2,885 2,937 2,885 Nonperforming Loans/ Total Loans 0.11% 0.11% 0.11% 0.11% 0.11% Nonperforming Assets/Total Assets 0.09% 0.09% 0.09% 0.09% 0.09% Allowance for Loan Loss/Total Loans 0.56% 0.57% 0.60% 0.56% 0.60% Allowance for Loan Loss/Nonperforming Loans 524.51% 540.58% 555.74% 524.51% 555.74% Regulatory Capital Ratios: Consolidated Tangible Stockholders' Equity to Tangible Assets at period end 7.06% 7.24% 7.87% 7.06% 7.87% Tangible Capital Ratio (Bank Only) 9.13% 8.81% 9.39% 9.13% 9.39% Leverage Capital Ratio (Bank Only) 9.13% 8.81% 9.39% 9.13% 9.39% Risk Based Capital Ratio (Bank Only) 12.83% 12.41% 13.38% 12.83% 13.38% DIME COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES AVERAGE BALANCES AND NET INTEREST INCOME (Dollars In thousands) For the Three Months Ended June 30, 2007 March 31,2007 June 30, 2006 Average Average Average Average Yield/ Average Yield/ Average Yield/ Balance Interest Cost Balance Interest Cost Balance Interest Cost (Dollars In Thousands) Assets: Interest-earning assets: Real estate loans $2,750,429 $40,697 5.92% $2,706,863 $40,250 5.95% $2,656,658 $39,844 6.00% Other loans 1,771 42 9.49 1,895 45 9.50 1,898 45 9.48 Mortgage-backed securities 146,181 1,435 3.93 154,655 1,512 3.91 182,101 1,753 3.85 Investment securities 25,534 377 5.91 30,062 442 5.88 31,023 469 6.05 Other short-term investments 193,663 2,793 5.77 175,683 2,469 5.62 121,092 1,522 5.03 Total interest earning assets 3,117,578 $45,344 5.82% 3,069,158 $44,718 5.83% 2,992,772 $43,633 5.84% Non-interest earning assets 150,158 145,164 142,043 Total assets $3,267,736 $3,214,322 $3,134,815 Liabilities and Stockholders' Equity: Interest-bearing liabilities: NOW, Super Now accounts $42,705 $186 1.75% $36,080 $120 1.35% $36,778 $91 0.99% Money Market accounts 636,893 6,103 3.84 567,020 5,123 3.66 452,288 2,578 2.29 Savings accounts 293,759 449 0.61 295,950 425 0.58 325,403 476 0.59 Certificates of deposit 1,097,137 12,838 4.69 1,089,761 12,493 4.65 1,030,354 10,409 4.05 Total interest bearing deposits 2,070,494 19,576 3.79 1,988,811 18,161 3.70 1,844,823 13,554 2.95 Borrowed Funds 698,765 8,099 4.65 752,622 8,671 4.67 783,544 9,228 4.72 Total interest-bearing liabilities 2,769,259 27,675 4.01% 2,741,433 26,832 3.97% 2,628,367 22,782 3.48% Checking accounts 96,413 94,680 97,731 Other non-interest-bearing liabilities 121,782 91,798 115,835 Total liabilities 2,987,454 2,927,911 2,841,933 Stockholders' equity 280,282 286,411 292,882 Total liabilities and stockholders' equity $3,267,736 $3,214,322 $3,134,815 Net interest income $17,669 $17,886 $20,851 Net interest spread 1.81% 1.86% 2.36% Net interest-earning assets $348,319 $327,725 $364,405 Net interest margin 2.27% 2.33% 2.79% Ratio of interest-earning assets to interest-bearing liabilities 112.58% 111.95% 113.86% Deposits (including non-ineterest bearing checking accounts) $ 2,166,907 $ 19,576 3.62% $ 2,083,491 $ 18,161 3.54% $ 1,942,554 $ 13,554 2.80% Interest earning assets (excluding prepayment fees and late charges) 5.69% 5.65% 5.54%
